Case: 13-41003      Document: 00512872633         Page: 1    Date Filed: 12/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41003
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk

v.

MANUEL SANCHEZ-GAUCIN,
                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1910-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Manuel Sanchez-Gaucin (Sanchez) pleaded guilty
to transporting illegal aliens within the United States for private financial
gain. Sanchez appeals his 33-month sentence. We review the district court’s
application of the Sentencing Guidelines de novo and its findings of fact for
clear error. United States v. Cuyler, 298 F.3d 387, 389 (5th Cir. 2002).
       Sanchez first challenges the district court’s application of a two-level
enhancement pursuant to U.S.S.G. § 2L1.1(b)(6) based on the finding that the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41003    Document: 00512872633     Page: 2   Date Filed: 12/16/2014


                                 No. 13-41003

presence of 34 total occupants in a vehicle rated for carrying a maximum of 15
passengers created a substantial risk of death or serious bodily injury.
Sanchez argues that, without some other aggravating circumstance, the
overcrowding of passengers is insufficient to support the application of the
enhancement. The pertinent issue, though, is whether there was “substantial”
overcrowding. See United States v. Mateo Garza, 541 F.3d 290, 293-94 (5th
Cir. 2008). The district court implicitly found that the overcrowding here was
substantial. That finding is not clearly erroneous. See id.; United States v. De
Jesus-Ojeda, 515 F.3d 434, 442 (5th Cir. 2008). Accordingly, the district court
did not err in applying the enhancement. See Mateo Garza, 541 F.3d at 293-
94; § 2L1.1(b)(6), comment. (n.5).
      Sanchez also challenges the application of a two-level enhancement
pursuant to U.S.S.G. § 3B1.1(c) based on the finding that he played an
aggravating role in the offense. The presentence report indicated that two of
Sanchez’s codefendants stated that Sanchez hired them to transport illegal
aliens. Although Sanchez refutes these statements, he has not rebutted the
reliability of the presentence report’s recitation of the statements by the
required showing that they are “materially untrue, inaccurate or unreliable.”
United States v. Washington, 480 F.3d 309, 320 (5th Cir. 2007) (internal
quotation marks and citation omitted). After reviewing the record, we are not
left with “a definite and firm conviction” that the district court was mistaken
in its assessment of Sanchez’s role in the offense, see United States v. Zuniga,
720 F.3d 587, 590 (5th Cir. 2013) (internal quotation marks and citation
omitted). The district court did not err in applying this enhancement either.
      AFFIRMED.




                                       2